DETAILED ACTION
This is in response to the Amendment filed on 11/18/2020 wherein claims 10-20 have been canceled and claims 1-9 and 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “scalloping on a contact surface” (Claim 3, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Figure 1 of DiBenedetto US 2018/0051706).  See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “self-pressurizing squeeze film damper 210” Paragraph 0042 and “first outer race surface 210” Paragraph 0043.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements “129”, “140”, and “146” in Figure 2 and element “207” in Figure 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “rotor centerline 201” Paragraph 0042.
Figures 4A, 4B, 4C, and 5 are objected to because they lack hatching to indicate section portions of an object. “Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities: 
“the second piston ring groove a damper including” (Claim 1, lines 7-8) is believed to be in error for - - the second piston ring groove; a damper including: - -;
 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 2018/0051706) in view of Batlle et al. (FR 2965858).
Regarding Independent Claim 1, DiBenedetto teaches (Figures 1-5) a bearing assembly (39; see Figures 2-3) comprising:
a bearing housing (at 96) comprising a first bearing housing surface (the surface of 96 facing 136) and a second bearing housing surface (the surface of 96 facing 130) where the first bearing housing surface (the surface of 96 facing 136) and second bearing housing surface (the 
a first piston ring groove (annotated below) in the first bearing housing surface (the surface of 96 facing 136) and a first piston ring (70; see Figure 3 and Paragraph 0029) disposed in the first piston ring groove (annotated below);
a damper (at 68) including:
a first outer surface (the surface of 136 facing 96) radially adjacent to and opposing (see Figures 2-5) the first bearing housing surface (the surface of 96 facing 136);
a second outer surface (the surface of 130 facing 96) radially adjacent to and opposing (see Figures 2-5) the second bearing housing surface (the surface of 96 facing 130);
a third piston ring groove (annotated below) in the second outer surface (the surface of 130 facing 96), a fourth piston ring groove (annotated below) in the second outer surface (the surface of 130 facing 96), a third piston ring (72; see Figure 3 and Paragraph 0029) disposed in the third piston ring groove (annotated below) and a fourth piston ring (74; see Figure 3 and Paragraph 0029) disposed in the fourth piston ring groove (annotated below); and
the bearing housing (at 96) comprising a damping fluid passage (148, 98) configured to provide a damping fluid (Paragraph 0028) from an outlet (from 148) to a first gap (between 96 and 136; see Figure 3) radially between the first outer surface (the surface of 136 facing 96) and the first bearing housing surface (the surface of 96 facing 136) and to a second gap (between 96 and 130; see Figure 3) radially between the second outer surface (the surface of 130 facing 96) and the second bearing housing surface (the surface of 96 facing 130). Although DiBenedetto teaches that the first seal 70 can include two piston seals stacked axially against one another, DiBenedetto does not teach a second piston ring groove in the first bearing housing surface and a second piston ring disposed in the second piston ring groove.
Batlle teaches (Figures 1-11) a first piston groove (7’, see Figures 6-8) in a first housing surface (4’) and a second piston ring groove (8’, see Figures 6-8) in the first housing surface (4’), a first piston ring (9’) disposed in the first piston ring groove (7’, see Figures 6-8) and a second piston ring (10’) disposed in the second piston ring groove (8’, see Figures 6-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto to include a first piston ring groove in a first housing surface and a second piston ring groove in the first housing surface, a first piston ring disposed in the first piston ring groove and a second piston ring disposed in the second piston ring groove, as taught by Batlle, in order to more effectively dampen the radial vibrations in a rotary shaft (see lines 122-125 on Page 4) by moving first and second sealing segments to allow a leakage rate in overpressure of the liquid film before the first sealing segment and to allow relief of the underpressure in the liquid film by supplying fluid forward of the second sealing segment (see lines 126-150 on Page 4).
It is further noted that a simple substitution of one known element (in this case, the two piston seals axially stacked together located on the bearing housing surface, as taught by DiBenedetto) for another (in this case, the two separate piston seals located on the bearing housing surface, as taught by Batlle) to obtain predictable results (in this case, to close a passage of pressurized oil) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    794
    1251
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1132
    1280
    media_image2.png
    Greyscale

Regarding Claim 2, DiBenedetto in view of Batlle teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle does not teach, as discussed so far, wherein one of the second piston ring and the second piston ring groove includes a pass-through feature and at least one of the fourth piston ring and the fourth piston ring groove includes a pass-through feature.
Batlle teaches (Figures 1-11) the use of pass through features (19’, 33’) in piston rings (9’, 10’, 29’) and the use of pass through features (22’, 36’) in piston ring grooves (7’, 8’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle to include the use of pass through features in the piston rings and/or piston ring grooves, as taught by Batlle, for the same reasons discussed above in claim 1.
Regarding Claim 3, DiBenedetto in view of Batlle teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle does not teach, as discussed so far, wherein the first pass-through feature is a scalloping on a contact surface of the second piston-ring.
Batlle teaches (Figures 1-11) wherein the pass-through features (22’ and 36’) include a scalloping (see Figures 7-10) on a contact surface (at 13’, 14’) of the piston ring (9’, 10’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle to include the scalloping on the contact surface of the piston ring, as taught by Batlle, for the same reasons discussed above in claim 1.
Regarding Claim 4, DiBenedetto in view of Batlle teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle does not teach, as discussed so far, wherein the second piston ring is between the first piston ring and a fluid connection between the first gap and the damping fluid passage, and wherein the fourth piston ring is between the second gap and the damping fluid passage.
Batle teaches (Figures 1-11) the placement of a piston ring (at 12’) between another piston ring (11’) and a fluid connection (at 35’) between a gap (21’) and a damping fluid passage (the passage 22’ at the top of Figures 6-7). Batlle also teaches (Figures 1-11) a placement of a piston ring (at 12’) is between a gap (21’) and the damping fluid passage (the passage 22’ at the top of Figures 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle to include the placement of the piston ring between another piston ring and a fluid connection between a gap and a damping fluid passage as well as the placement of the piston ring between a gap and the damping fluid passage, as taught by Batlle, for the same reasons discussed above in claim 1.
Regarding Claim 5, DiBenedetto in view of Batlle teaches the invention as claimed and as discussed above. DiBenedetto further teaches (Figures 1-5) wherein the damping fluid passage (148, 98) is connected to each of the first gap (between 96 and 136; see Figure 3) and the second gap (between 96 and 130; see Figure 3) via a single plenum (the space formed by 98 and 148, see Figure 3).
Regarding Claim 6, DiBenedetto in view of Batlle teaches the invention as claimed and as discussed above. DiBenedetto further teaches (Figures 1-5) wherein the single plenum (the space formed by 98 and 148) provides axial vibration damping (due to bow 138, see Figure 3).
Regarding Claim 21, DiBenedetto in view of Batlle teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle does not teach, as discussed so far, wherein the contact surface of the second piston ring is a radially aligned axially facing contact surface.
Batlle teaches (Figures 1-11) wherein a contact surface (at 14’) of a second piston ring (10’) is a radially aligned axially facing contact surface (see Figures 6-7). The phrase “radially aligned” is interpreted in light of Applicant’s specification as “approximately perpendicular to the centerline” (see Paragraphs 0044-0045 of Applicant’s specification.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle to include the scalloping on the contact surface of the piston ring, as taught by Batlle, for the same reasons discussed above in claim 1.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 2018/0051706) in view of Batlle et al. (FR 2965858) and Hibner et al. (US 5,110,257).
Regarding Claim 7,
Hibner teaches (Figures 1-9) a means (at 56) to allow or block the flow of fluid (see Figure 2 and Column 5, lines 60-63) to a damping fluid passage (at 86) upstream of the plenum (88).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dibenedetto in view of Batlle to include the means to allow or block the flow of fluid in the damping fluid passage upstream of the single plenum, as taught by Hibner, in order to allow the flow of damping fluid to the damping chamber at a first rotor speed and to block the flow of damping fluid to the damping chamber at a second rotor speed (Column 7, lines 28-39). DiBenedetto in view of Batlle and Hibner does not teach, as discussed so far, that the means to allow or block the flow of fluid includes a piston ring disposed in the passage.
Batlle teaches (Figures 1-11) a piston ring (11’, 12’, or 30’) which acts as a non-return valve (see Figures 6-10 and lines 81-85 on Page 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle and Hibner to include the piston ring, as taught by Batlle, in order to open the passage when there is an overpressure in the liquid to allow a flow of fluid and to close the passage when there is an underpressure to prevent suction and cavitation (see lines 81-85 on Page 3).
Regarding Claim 8, DiBenedetto in view of Batlle and Hibner teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle and Hibner does not teach, as discussed so far, wherein the fifth piston ring includes a pass through feature.
Batlle teaches (Figures 1-11) wherein the piston ring (11’, 12’, or 30’) includes a pass through feature (22’, 36’, 19’, or 33’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle and Hibner to include the piston ring, as taught by Batlle, in order to open the passage when there is an overpressure in the liquid to allow a flow of fluid and to close the passage when there is an underpressure to prevent suction and cavitation (see lines 81-85 on Page 3).
Regarding Claim 9, DiBenedetto in view of Batlle and Hibner teaches the invention as claimed and as discussed above. DiBenedetto in view of Batlle and Hibner does not teach, as discussed so far, 
Batlle teaches (Figures 1-11) wherein the pass through feature (36’ or 19’) includes at least one groove (the groove formed by 22’ or 19’; see Figures 7-10) intruding into an aligned contact surface (at the bottom surface of 12’ or at surface 14’ of 12’) of the piston ring (12’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto in view of Batlle and Hibner to include the piston ring, as taught by Batlle, in order to open the passage when there is an overpressure in the liquid to allow a flow of fluid and to close the passage when there is an underpressure to prevent suction and cavitation (see lines 81-85 on Page 3).

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant argues, regarding the drawing objections, that replacement figures add cross hatching. It is noted, however, that no replacement drawings have been filed. Applicant further argues that Figure 1 should not be labeled prior art. In response, Applicant’s Figure 1 depicts the same structural features as DiBenedetto’s Figure 1. Although Applicant claims the features in Figures 4-5 are included in the bearing compartments of Figure 1, these features are not illustrated in Figure 1. Therefore, in accordance with MPEP § 608.02(g), Applicant’s Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
Applicant argues, regarding the prior art rejections, that the combination is improper because the examiner is including only portions of Batlle with DiBenedetto and the improvement of Batlle is due to the entire invention. In response, it is noted that DiBenedetto states that “The present invention also relates to a method of regulating a liquid film compression damper comprising a liquid film contained in an annular space delimited between an inner, substantially cylindrical surface of a housing, an outer, substantially cylindrical surface, a ring, a rear face of a first sealing segment housing a first annular groove formed in said outer surface of the ring, and a front face of a second sealing segment housed in a second annular groove 20 formed in said outer surface of the ring. In this method of regulation, under pressure of the liquid film relative to a space adjacent to the front face of the first segment, the first segment moves axially to a rear position in abutment with a rear stop, to close a passage fluidic between the liquid film and the space 2 adjacent to the front face of the first segment. On the other hand, in overpressure of the liquid film relative to the space adjacent to the front face of the first segment, the first segment moves axially to a front position in contact with a front stop, opening said fluid passage between the liquid film, and the space adjacent to the front face of the first segment, to allow a leakage rate of the liquid film in that position before the first segment. Thus, the evacuation of the heat produced by the damping in the liquid film is allowed, while avoiding the suction of air bubbles in the liquid film and thus, the phenomenon of gas cavitation. Advantageously, in overpressure of the liquid film relative to a space adjacent to the rear face of the second segment, the second segment moves to a rear position in contact with a rear stopper, to close a fluid passage between the liquid film and the space adjacent to the rear face of the second segment; and under pressure of the liquid film relative to the space adjacent to the rear face of the second segment, the second segment moves to a forward position in contact with a forward stopper, and thereby opens said fluid passage between the liquid film and the space adjacent to the rear face of the second segment, to allow relief of the underpressure in the liquid film by supplying fluid from the space adjacent to the rear face of the second segment in that position forward of the second segment.” (see Page 4, lines 126-150 of Batlle). Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiBenedetto to include the first and second segments and their associated movements, as taught by Batlle, in order to more effectively dampen the radial vibrations in a rotary shaft (see lines 122-125 on Page 4 of Batlle). One having ordinary skill in the art would have recognized that this advantage is achieved by moving first and second sealing segments to allow a leakage rate in overpressure of the liquid film before the first sealing segment and to allow relief of the underpressure in the liquid film by supplying fluid forward of the second sealing segment (see lines 126-150 on Page 4 of Batlle). 
Further, as discussed in the body of the rejection above, a simple substitution of one known element (in this case, the two piston seals axially stacked together located on the bearing housing surface, as taught by DiBenedetto) for another (in this case, the two separate piston seals located on the bearing housing surface, as taught by Batlle) to obtain predictable results (in this case, to close a 
Applicant also argues that DiBenedetto and Batlle do not teach, by themselves, a fourth piston ring or fifth piston ring. In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741